--------------------------------------------------------------------------------

Exhibit 10.1


EMCORE CORPORATION
2010 EQUITY INCENTIVE PLAN


(as amended and restated effective as of June 14, 2011)


PURPOSES


The purposes of the Plan are to foster and promote the long-term financial
success of the Company and the Subsidiaries and materially increase shareholder
value by (a) motivating superior performance by Participants, (b) providing
Participants with an ownership interest in the Company, and (c) enabling the
Company and the Subsidiaries to attract and retain the services of outstanding
Employees upon whose judgment, interest and special effort the successful
conduct of its operations is largely dependent.


DEFINITIONS


1.1           Certain Definitions.  Capitalized terms used herein without
definition shall have the respective meanings set forth below:


"Adjustment Event" means any dividend payable in capital stock, stock split,
share combination, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, exchange
of shares or other similar event affecting the Common Stock.


"Affiliate" means (i) any corporation or limited liability company in an
unbroken chain of corporations or limited liability companies ending with the
Company if each corporation or limited liability company owns stock or
membership interests (as applicable) possessing more than fifty percent (50%) of
the total combined voting power of all classes of stock in one of the other
corporations or limited liability companies in such chain; (ii) any Subsidiary
of the Company or any Affiliate of the Company; or (iii) any other entity,
approved by the Committee as an Affiliate under the Plan, in which the Company
or any of its Affiliates has a material equity interest.


"Alternative Award" has the meaning given in Section 8.2.


"Award" means any Option, Stock Appreciation Right, Performance Stock,
Performance Stock Unit, Performance Unit, Restricted Stock, Restricted Stock
Unit, Stock Purchase Right, Share Award or Deferred Stock Unit, granted pursuant
to the Plan, including an Award combining two or more types in a single grant.


"Award Agreement" means any written agreement, contract, or other instrument or
document evidencing any Award granted by the Committee pursuant to the
Plan.  The terms of any plan, policy  or guideline adopted by the Committee and
applicable to an Award shall be deemed incorporated in and part of the related
Award Agreement.  The Committee may provide for the use of electronic, internet
or other non-paper Award Agreements, and the use of electronic, internet or
other non-paper means for the Participant’s acceptance of, or actions under, an
Award Agreement unless otherwise expressly specified herein.  In the event of
any inconsistency or conflict between the terms of the Plan and an Award
Agreement, the terms of the Plan shall govern.


“Beneficial Ownership” (including correlative terms) shall have the same meaning
given such term in Rule 13d-3 promulgated under the Exchange Act.

 
1

--------------------------------------------------------------------------------

 

"Board" means the Board of Directors of the Company.


"Cause" means (as determined by the Committee) (i) willful and continued failure
to perform substantially the Participant's material duties with the Company
(other than any such failure resulting from the Participant's incapacity as a
result of physical or mental illness) after a written demand for substantial
performance specifying the manner in which the Participant has not performed
such duties is delivered to the Participant by the person or entity that
supervises or manages the Participant, (ii) engaging in willful and serious
misconduct that is injurious to the Company or any of its Subsidiaries, (iii)
one or more acts of fraud or personal dishonesty resulting in or intended to
result in personal enrichment at the expense of the Company or any of its
Subsidiaries, (iv) substantial abusive use of alcohol, drugs or similar
substances that, in the sole judgment of the Company, impairs the Participant's
job performance, (v) material violation of any Company policy that results in
harm to the Company or any of its Subsidiaries or (vi) indictment for or
conviction of (or plea of guilty or nolo contendere) to a felony or of any crime
(whether or not a felony) involving moral turpitude.  A "Termination for Cause,"
shall include a determination by the Committee following a Participant's
termination of employment for any other reason that, prior to such termination
of employment, circumstances constituting Cause existed with respect to such
Participant.


"Change in Control" means, unless otherwise determined by the Committee at or
after the grant date, the occurrence of any of the following:


(i) an acquisition in one transaction or a series of related transactions (other
than directly from the Company or pursuant to Awards granted under the Plan or
other similar awards granted by the Company) of any Voting Securities by any
Person, immediately after which such Person  has Beneficial Ownership of fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding Voting Securities; provided, however, in determining whether a
Change in Control has occurred hereunder, Voting Securities which are acquired
in a Non-Control Acquisition shall not constitute an acquisition that would
cause a Change in Control;
 
(ii) the individuals who, immediately prior to the effective date of this Plan,
are members of the Board (the “Incumbent Board”), cease for any reason to
constitute at least a majority of the members of the Board; provided, however,
that if the election, or nomination for election, by the Company’s common
stockholders, of any new director was approved by a vote of at least a majority
of the Incumbent Board, such new director shall, for purposes of the Plan, be
considered as a member of the Incumbent Board; provided further, however, that
no individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual or
threatened “Election Contest” (as described in Rule 14a-11 promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board (a “Proxy Contest”) including
by reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest; or
 
(iii) the consummation of:
 
(A) a merger, consolidation or reorganization involving the Company unless:
 
(1) the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly, immediately
following such merger, consolidation or reorganization, more than fifty percent
(50%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger or consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization,
 
(2) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such merger, consolidation or
reorganization constitute at least a majority of the members of the board of
directors of the Surviving Corporation, or a corporation Beneficially Owning,
directly or indirectly, a majority of the voting securities of the Surviving
Corporation, and

 
2

--------------------------------------------------------------------------------

 

(3) no Person, other than (i) the Company, (ii) any Related Entity , (iii) any
employee benefit plan (or any trust forming a part thereof) that, immediately
prior to such merger, consolidation or reorganization, was maintained by the
Company, the Surviving Corporation, or any Related Entity or (iv) any Person
who, together with its Affiliates, immediately prior to such merger,
consolidation or reorganization had Beneficial Ownership of fifty percent (50%)
or more of the then outstanding Voting Securities, owns, together with its
Affiliates, Beneficial Ownership of fifty percent (50%) or more of the combined
voting power of the Surviving Corporation’s then outstanding voting securities
(a transaction described in clauses (1) through (3) above is referred to herein
as a “Non-Control Transaction”);
 
(B) a complete liquidation or dissolution of the Company; or
 
(C) an agreement for the sale or other disposition of all or substantially all
of the assets or business of the Company to any Person (other than a transfer to
a Related Entity or the distribution to the Company’s stockholders of the stock
of a Related Entity or any other assets).
 
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of fifty percent (50%) or more of the combined voting power of the then
outstanding Voting Securities as a result of the acquisition of Voting
Securities by the Company which, by reducing the number of Voting Securities
then outstanding, increases the proportional number of shares Beneficially Owned
by the Subject Persons, provided that if a Change in Control would occur (but
for the operation of this sentence) as a result of the acquisition of Voting
Securities by the Company, and (1) before such share acquisition by the Company
the Subject Person becomes the Beneficial Owner of any new or additional Voting
Securities in a related transaction or (2) after such share acquisition by the
Company the Subject Person becomes the Beneficial Owner of any new or additional
Voting Securities which in either case increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person, then a
Change in Control shall be deemed to occur. Solely for purposes of this Change
in Control definition, (x) “Affiliate” shall mean, with respect to any Person,
any other Person that, directly or indirectly, controls, is controlled by, or is
under common control with, such Person; (y) any “Relative” (for this purpose,
“Relative” means a spouse, child, parent, parent of spouse, sibling or
grandchild) of an individual shall be deemed to be an Affiliate of such
individual for this purpose; and (z) neither the Company nor any Person
controlled by the Company shall be deemed to be an Affiliate of any holder of
Common Stock.


"Change in Control Price" means the price per share on a fully diluted basis
offered in conjunction with any transaction resulting in a Change in Control, as
determined in good faith by the Committee as constituted before the Change in
Control, if any part of the offered price is payable other than in cash.


"Code" means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.


"Committee" means the Compensation Committee of the Board or, if applicable, the
delegate of the Compensation Committee of the Board as permitted or required
herein.


"Common Stock" means the no par value common stock of the Company and any other
securities into which the Common Stock is changed or for which the Common Stock
is exchanged.


"Company" means EMCORE Corporation, a New Jersey corporation, and any successor
thereto.


"Deferred Stock Unit" means a Participant's contractual right to receive a
stated number of shares of Common Stock or, if provided by the Committee on or
after the grant date, cash equal to the Fair Market Value of such shares of
Common Stock or any combination of shares of Common Stock and cash having an
aggregate Fair Market Value equal to such stated number of shares of Common
Stock, under the Plan at the end of a specified period of time.

 
3

--------------------------------------------------------------------------------

 

"Disability" means, unless otherwise provided in an Award Agreement, a physical
or mental disability or infirmity that prevents or is reasonably expected to
prevent the performance of a Participant's employment-related duties for a
period of six months or longer and, within 30 days after the Company notifies
the Participant in writing that it intends to terminate his employment, the
Participant shall not have returned to the performance of his employment-related
duties on a full-time basis; provided, that (i) for purposes of Section 5.3(a)
in respect of ISOs, the term "Disability" shall have the meaning assigned to the
term "Permanent and Total Disability" by section 22(e)(3) of the Code (i.e.,
physical or mental disability or infirmity lasting not less than 12 months), and
(ii) with respect to any Award that constitutes deferred compensation subject to
section 409A of the Code, "Disability" shall have the meaning set forth in
section 409A(a)(2)(c) of the Code.  The Committee's reasoned and good faith
judgment of Disability shall be final, binding and conclusive, and shall be
based on such competent medical evidence as shall be presented to it by such
Participant and/or by any physician or group of physicians or other competent
medical expert employed by the Participant or the Company to advise the
Committee.  Notwithstanding the foregoing (but except in the case of ISOs and
awards subject to section 409A of the Code), with respect to any Participant who
is a party to an employment agreement with the Company or any Subsidiary,
"Disability" shall have the meaning, if any, specified in such Participant's
employment agreement.


"Dividend Equivalents" means an amount equal to any dividends and distributions
paid by the Company with respect to the number of shares of Common Stock subject
to an Award.


"Employee" means any non-employee director, officer or employee of, or any
natural person who is a consultant to, the Company or any Affiliate.


"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules promulgated thereunder.


"Executive Officer" means each person who is an officer of the Company or any
Subsidiary and who is subject to the reporting requirements under Section 16(a)
of the Exchange Act.


"Fair Market Value" of a share of Common Stock as of a given date shall be: (i)
if the Common Stock is listed or admitted to trading on an established stock
exchange (including, for this purpose, The Nasdaq Global Market that comprises
part of The Nasdaq Stock Market), the closing sale price for a share of Stock on
the composite tape or in Nasdaq Global Market trading as reported in The Wall
Street Journal (or, if not so reported, such other nationally recognized
reporting source as the Committee shall select) on such date, or, if no such
price is reported on such date, the most recent day for which such price is
available shall be used; (ii) if the Common Stock is not then listed or admitted
to trading on such a stock exchange, the closing sale price for a share of
Common Stock on such date as reported by The Nasdaq Capital Market or, if not so
reported, by the OTC Bulletin Board (or any successor or similar quotation
system regularly reporting the market value of the Common Stock in the
over-the-counter market), or, if no such price is reported for such date, the
most recent day for which such price is available shall be used; or (iii) in the
event neither of the valuation methods provided for in clauses (i) and (ii)
above is practicable, the fair market value of a share of Common Stock
determined by such other reasonable valuation method as the Committee shall, in
its discretion, select and apply in good faith as of the given date; provided,
however, that for purposes of an ISO, such fair market value shall be determined
subject to section 422(c)(7) of the Code.


"Incumbent Board" has the meaning given in the definition of “Change of
Control”.


” ISOs" has the meaning given in Section 5.1(a).


"New Employer" means a Participant's employer, or the parent or a subsidiary of
such employer, immediately following a Change in Control.

 
4

--------------------------------------------------------------------------------

 

"NSOs" has the meaning given in Section 5.1(a).


“Non-Control Acquisition” - an acquisition by (i) an employee benefit plan (or a
trust forming a part thereof) maintained by (A) the Company or (B) any
corporation or other Person of which a majority of its voting power or its
voting equity securities or equity interest is owned, directly or indirectly, by
the Company (a “Related Entity”), (ii) the Company or any Related Entity, or
(iii) any Person in connection with a Non-Control Transaction.


“Non-Control Transaction” has the meaning given in the definition of “Change of
Control”.


"Option" means the right granted to a Participant pursuant to the Plan to
purchase a stated number of shares of Common Stock at a stated price for a
specified period of time.


"Participant" means any Employee or prospective Employee designated by the
Committee to receive an Award under the Plan.


"Performance Period" means the period, as determined by the Committee, during
which the performance of the Company, any Subsidiary, any business unit and any
individual is measured to determine whether and the extent to which the
applicable performance measures have been achieved, provided  that each such
period shall be no greater than five years in length.


"Performance Stock" means a grant of a stated number of shares of Common Stock
to a Participant under the Plan that is forfeitable by the Participant until the
attainment of specified performance goals, or until otherwise determined by the
Committee or in accordance with the Plan, subject to the continuous employment
of the Participant through the completion of the applicable Performance Period
(or such portion of the applicable Performance Period as otherwise provided in
Article VI).


"Performance Stock Unit" means a Participant's contractual right to receive a
stated number of shares of Common Stock or, if provided by the Committee on or
after the grant date, cash equal to the Fair Market Value of such shares of
Common Stock or any combination of shares of Common Stock and cash having an
aggregate Fair Market Value equal to such stated number of shares of Common
Stock, under the Plan at a specified time that is forfeitable by the Participant
until the attainment of specified performance goals, or until otherwise
determined by the Committee or in accordance with the Plan, subject to the
continuous employment of the Participant through the completion of the
applicable Performance Period (or such portion of the applicable Performance
Period as otherwise provided in Article VI).


"Performance Unit" means a Participant's contractual right to receive a
cash-denominated award, payable in cash or shares of Common Stock or a
combination thereof, under the Plan at a specified time that is forfeitable by
the Participant until the attainment of specified performance goals, or until
otherwise determined by the Committee or in accordance with the Plan, subject to
the continuous employment of the Participant through the applicable Performance
Period (or such portion of the applicable Performance Period as otherwise
provided in Article VI).


"Permitted Transferee" has the meaning given in Section 11.1.


“Person” means “person” as such term is used for purposes of Section 13(d) or
14(d) of the Exchange Act, including, without limitation, any individual,
corporation, limited liability company, partnership, trust, unincorporated
organization, government or any agency or political subdivision thereof, or any
other entity or any group of Persons.


"Plan" means this EMCORE Corporation 2010 Equity Incentive Plan, as the same may
be interpreted by the Committee and/or be amended from time to time.

 
5

--------------------------------------------------------------------------------

 

“Proxy Contest” has the meaning given in the definition of “Change of Control”.


“Related Entity” has the meaning given in the definition of “Non-Control
Acquisition”.


"Replacement Award" means an Award made to employees of companies or businesses
acquired by the Company to replace incentive awards and opportunities held by
such employees prior to such acquisition.


"Restricted Stock" means a grant of a stated number of shares of Common Stock to
a Participant under the Plan that is forfeitable by the Participant until the
completion of a specified period of future service, or until otherwise
determined by the Committee or in accordance with the Plan.


"Restricted Stock Unit" means a Participant's contractual right to receive a
stated number of shares of Common Stock or, if provided by the Committee on or
after the grant date, cash equal to the Fair Market Value of such shares of
Common Stock or any combination of shares of Common Stock and cash having an
aggregate Fair Market Value equal to such stated number of shares of Common
Stock, under the Plan at the end of a specified period of time that is
forfeitable by the Participant until the completion of a specified period of
future service, or until otherwise determined by the Committee or in accordance
with the Plan.


"Restriction Period" means (i) with respect to any Performance Stock,
Performance Stock Unit or Performance Unit, the period beginning on the grant
date of such Award and ending on the certification by the Committee that the
performance objectives or objectives for the applicable Performance Period have
been attained (in whole or in part) in accordance with Section 6.2(d), (ii) with
respect to any Restricted Stock or Restricted Stock Unit, the Restriction Period
specified in the Award Agreement evidencing such Award, and (iii) with respect
to any freestanding Deferred Stock Unit as to which the Committee has specified
a Restriction Period in accordance with Section 7.6, the Restriction Period so
specified.


"Retained Award" has the meaning given in Section 6.6(a).


"Retirement" means, except as otherwise defined in an Award Agreement, a
Participant's retirement from active employment with the Company and any
Subsidiary at or after such Participant attains age 65, or after such
Participant attains age 55 and has provided, at minimum, 10 years of service to
the Company or any Subsidiary.


"Share Award" means an Award of unrestricted shares of Common Stock pursuant to
Section 7.7 of the Plan.


"Stock Appreciation Right" means, with respect to shares of Common Stock, the
right to receive a payment from the Company in cash and/or shares of Common
Stock equal to the product of (i) the excess, if any, of the Fair Market Value
of one share of Common Stock on the exercise date over a specified base price
fixed by the Committee on the grant date, multiplied by (ii) a stated number of
shares of Common Stock.


“Stock Purchase Right” means the right to purchase Common Stock pursuant to
Section 5.5 of the Plan, as evidenced by an Award Agreement.


“Subject Person” has the meaning given in the definition of “Change of Control”.


"Subsidiary" means any corporation in which the Company owns, directly or
indirectly, stock representing 50% or more of the combined voting power of all
classes of stock entitled to vote, and any other business organization,
regardless of form, in which the Company possesses, directly or indirectly, 50%
or more of the total combined equity interests in such organization.


“Surviving Corporation” has the meaning given in the definition of “Change of
Control”.

 
6

--------------------------------------------------------------------------------

 

"Vesting Date" means (i) with respect to any Performance Stock, Performance
Stock Unit, Performance Unit, Restricted Stock or Restricted Stock Unit, the
expiration date of the applicable Restriction Period, and (ii) with respect to
any Option or Stock Appreciation Right, the date such Award first becomes
exercisable in accordance with the Plan and the Award Agreement evidencing such
Award.


 “Voting Securities”  means all the outstanding voting securities of the Company
entitled to vote generally in the election of the Board.


1.2           Gender and Number.  Except when otherwise indicated by the
context, words in the masculine gender used in the Plan shall include the
feminine gender, the singular shall include the plural, and the plural shall
include the singular.


POWERS OF THE COMMITTEE


1.3           Eligibility and Participation.  Participants in the Plan shall be
those Employees designated by the Committee (or its delegate) to participate in
the Plan.


1.4           Power to Grant and Establish Terms of Awards.  The Committee shall
have the authority, subject to the terms of the Plan, to determine the Employees
to whom Awards shall be granted, the type or types of Awards to be granted and
the terms and conditions of any and all Awards including, but not limited to,
the number of shares of Common Stock subject to an Award, the time or times at
which Awards shall be granted, and the terms and conditions of applicable Award
Agreements (including, without limitation, where and as permitted under the
Plan, terms and conditions that may vary from those under the Plan).  The
Committee may establish different terms and conditions for different types of
Awards, for different Participants receiving the same type of Award, and for the
same Participant for each type of Award such Participant may receive, whether or
not granted at the same or different times.


1.5           Administration.  The Committee shall be responsible for the
administration of the Plan.  Any Awards granted by the Committee may be subject
to such conditions, not inconsistent with the terms of the Plan, as the
Committee shall determine.  The Committee shall have authority to prescribe,
amend and rescind rules and regulations relating to the Plan, to provide for
conditions deemed necessary or advisable to protect the interests of the
Company, to interpret the Plan and to make all other determinations necessary or
advisable for the administration and interpretation of the Plan and to carry out
its provisions and purposes.  Any determination, interpretation or other action
made or taken (including any failure to make any determination or
interpretation, or take any other action) by the Committee pursuant to the
provisions of the Plan, shall, to the greatest extent permitted by law, be
within its sole and absolute discretion and shall be final, binding and
conclusive for all purposes and upon all persons and shall be given deference in
any proceeding with respect thereto.  The Committee may appoint accountants,
actuaries, counsel, advisors and other persons that it deems necessary or
desirable in connection with the administration of the Plan.  The Committee’s
determinations under the Plan need not be uniform and may be made by the
Committee selectively among persons who receive, or are eligible to receive,
Awards under the Plan, whether or not such persons are similarly situated.  To
the maximum extent permitted by law, no member of the Committee shall be liable
for any action taken or decision made in good faith relating to the Plan or any
Award hereunder.


1.6           Delegation by the Committee.  The Committee may delegate, subject
to the provisions of this Plan, EMCORE Corporation’s Incentive Stock Option
Grant Policy and such other policies as the Committee may adopt, to any officer
or group of officers, or director or group of directors of the Company
(including to a subcommittee of members of the Compensation Committee of the
Board) or its affiliates any portion of its authority and powers under the Plan
with respect to Participants who are not Executive Officers; provided, that any
delegation to one or more officers of the Company shall be subject to  N.J.S.A.
Section14A:8-1(4) (or successor provision).  Only the Committee may select,
grant, administer, or exercise any other discretionary authority under the Plan
in respect of Awards granted to such Participants who are Executive
Officers.  Notwithstanding the foregoing, (i) with respect to any Award intended
to qualify as "performance-based" compensation under section 162(m) of the Code,
the Committee shall consist solely of two or more "outside directors" within the
meaning of the regulations promulgated under section 162(m) of the Code, and
(ii) with respect to any award intended to qualify for the exemption contained
in Rule 16b-3 promulgated under the Exchange Act, the Committee shall consist
solely of two or more "non-employee directors" within the meaning of such Rule,
or, in the alternative, of the entire Board.

 
7

--------------------------------------------------------------------------------

 

1.7           Participants Based Outside the United States.  In order to conform
with provisions of local laws and regulations in foreign countries in which the
Company or its Subsidiaries operate, the Committee may (i) modify the terms and
conditions of Awards granted to Participants employed outside the United States,
(ii) establish subplans with modified exercise procedures and such other
modifications as may be necessary or advisable under the circumstances presented
by local laws and regulations, and (iii) take any action which it deems
advisable to obtain, comply with or otherwise reflect any necessary governmental
regulatory procedures, exemptions or approvals with respect to the Plan or any
subplan established hereunder; provided, however, that the Committee may not
make any sub-plan that (a) increases the limitations contained in Section 4.3,
(b) increases the number of shares available under the Plan, as set forth in
Section 4.1; or (c) causes the Plan to cease to satisfy any conditions under
Rule 16b-3 under the Exchange Act or causes the grant of any performance Award
to fail to qualify for an income tax deduction pursuant to section 162(m) of the
Code.  Subject to the foregoing, the Committee may amend, modify, administer or
terminate such sub-plans, and prescribe, amend and rescind rules and regulations
relating to such sub-plans.


STOCK SUBJECT TO PLAN


1.8           Number.  Subject to the provisions of this Article IV, the maximum
number of shares of Common Stock available for Awards under the Plan shall not
exceed 4,000,000 shares of Common Stock (all of which may be the subject of ISOs
granted under the Plan); provided, however, that if the Company’s shareholders
so approve at the 2011 shareholder meeting, the maximum number of shares of
Common Stock available for Awards under the Plan shall not exceed 7,000,000
shares of Common Stock (all of which may be the subject of ISOs granted under
the Plan).  The shares of Common Stock to be delivered under the Plan may
consist, in whole or in part, of Common Stock held in treasury or authorized but
unissued shares of Common Stock, not reserved for any other purpose.


1.9           Canceled, Terminated, or Forfeited Awards, etc.  Shares subject to
any Award granted under the Plan (other than Replacement Awards) that for any
reason are canceled, terminated, forfeited, settled in cash or otherwise settled
without the issuance of Common Stock after the effective date of the Plan shall
be available for grant under the Plan.  Replacement Awards that for any reason
are canceled, terminated, forfeited, settled in cash or otherwise settled
without the issuance of Common Stock after the effective date of the Plan shall
not be available for grant under the Plan.  Without limiting the generality of
Section 4.1 hereof, (i) shares of Common Stock tendered by a Participant or
withheld by the Company to pay the exercise price of any Options, or to satisfy
any tax withholding obligations pursuant to Section 10.4, shall be available for
grant under the Plan, (ii) upon settlement of Stock Appreciation Rights, a
number of shares of Common Stock equal to (x) the number of shares subject to
the Stock Appreciation Rights minus (y) that number of shares delivered to the
Participant, shall again be available for grant under the Plan, and (iii) shares
of Common Stock issued in connection with Awards that are assumed, converted or
substituted pursuant to an Adjustment Event or Change in Control (i.e.,
Alternative Awards), or issued in connection with Replacement Awards, shall not
be counted against the maximum limitation specified in Section 4.1.  For
purposes of this Article IV, if a Stock Appreciation Right is granted in tandem
with an Option so that only one may be exercised with the other being
surrendered on such exercise in accordance with Section 5.2(b), the number of
shares subject to the tandem Option and Stock Appreciation Right award shall
only be taken into account once (and not as to both Awards).

 
8

--------------------------------------------------------------------------------

 

1.10         Individual Award Limitations.  Subject to the provisions of
Sections 4.2 and 4.4, the following individual Award limits shall apply:


(a)           During any 12-month period, no Participant shall receive Options,
Stock Appreciation Rights and/or Stock Purchase Rights covering more than
500,000 shares of Common Stock; and


(b)           During any 12-month period, no Participant shall receive any
awards of Performance Stock, Performance Stock Units, Restricted Stock,
Restricted Stock Units, Deferred Stock Units and/or Share Awards covering more
than 200,000 shares of Common Stock.


(c)           During any calendar year, the maximum dollar amount of cash which
may be earned in connection with the grant of Performance Units may not exceed
$500,000.


1.11         Adjustment in Capitalization.  In the event of any Adjustment Event
affecting the Common Stock, the Committee shall make an equitable and
proportionate anti-dilution adjustment to offset any resultant change in the
per-share price of the Common Stock and preserve the intrinsic value of Options
and any other Awards granted under the Plan.  Such mandatory adjustment may
include a change in any or all of (a) the number and kind of shares of Common
Stock which thereafter may be awarded or optioned and sold under the Plan
(including, but not limited to, adjusting any limits on the number and types of
Awards that may be made under the Plan), (b) the number and kind of shares of
Common Stock subject to outstanding Awards, and (c) the grant, exercise or
conversion price with respect to any Award.  In addition, the Committee may make
provisions for a cash payment to a Participant or a person who has an
outstanding Award.  The number of shares of Common Stock subject to any Award
shall be rounded to the nearest whole number.  Any such adjustment shall be
consistent with sections 424, 409A and 162(m) of the Code to the extent the
Awards subject to adjustment are subject to such sections of the Code.


1.12         Prohibition Against Repricing.  Except to the extent (i) approved
in advance by a majority of the shares of the Company entitled to vote generally
in the election of directors or (ii) as a result of any Adjustment Event, the
Committee shall not have the power or authority to reduce, whether through
amendment or otherwise, the exercise price of any outstanding Option or base
price of any outstanding Stock Appreciation Right or to grant any new Award, or
make any cash payment, in substitution for or upon the cancellation of Options
or Stock Appreciation Rights previously granted.


STOCK OPTIONS, STOCK APPRECIATION RIGHTS AND STOCK PURCHASE RIGHTS


1.13         Options.


(a)           Grant.  Options may be granted to Participants at such time or
times as shall be determined by the Committee.  Options pursuant to this Plan
may be of two types: (i) "incentive stock options" within the meaning of section
422 of the Code ("ISOs") and (ii) non-statutory stock options ("NSOs"), which
are not ISOs.  The grant date of an Option under the Plan will be: (i) with
respect to awards to new hires made in accordance with policies and guidelines,
the date of commencement of employment (or such future date as the Committee may
determine); and (ii) with respect to all other awards,  the date on which the
Option is approved by the Committee or such other future date as the Committee
shall determine.  Each Option shall be evidenced by an Award Agreement that
shall specify the type of Option granted, the exercise price, the duration of
the Option, the number of shares of Common Stock to which the Option pertains,
and such other conditions as the Committee shall determine, including customary
representations, warranties and covenants with respect to securities law
matters.  Each Option shall be an ISO unless otherwise designated by the
Committee at the time of grant or in the Award Agreement evidencing such Option,
or unless such Option does not otherwise meet the requirements of section 422 of
the Code.

 
9

--------------------------------------------------------------------------------

 

(b)           Exercise Price.  Each Option granted pursuant to the Plan shall
have an exercise price per share of Common Stock determined by the Committee;
provided, that except in the case of Replacement Awards, such per share exercise
price may not be less than the Fair Market Value of one share of Common Stock on
the Option grant date.


(c)           Exercisability.  Each Option awarded to a Participant under the
Plan shall become exercisable based on the performance of a minimum period of
service or the occurrence of any event or events, including a Change in Control,
as the Committee shall determine, either at or after the grant date.  No Option
shall be exercisable on or after the tenth anniversary of its grant
date.  Except as otherwise provided in the Plan, the applicable Award Agreement
or as determined by the Committee at or after the grant date, after becoming
exercisable each installment of an Option shall remain exercisable until
expiration, termination or cancellation of the Option and, until such time, may
be exercised from time to time in whole or in part, up to the total number of
shares of Common Stock with respect to which it is then exercisable.


(d)           Payment.  The Committee shall establish procedures governing the
exercise of Options, which procedures shall generally require that written
notice of exercise thereof be given and that the exercise price thereof and any
applicable withholding tax obligations be paid in full at the time of exercise
(i) in cash or cash equivalents, including by personal check, (ii) through
delivery of shares of Common Stock (either in full or in part, and including
actual delivery or delivery by attestation), including, but not limited to, the
election by the Participant to reduce the number of shares of Common Stock that
are subject to the portion of the Options being exercised having a Fair Market
Value equal to such portion, or (iii) in accordance with such other procedures
or in such other forms as the Committee shall from time to time determine, which
may include a broker-assisted cashless exercise arrangement.


1.14         Stock Appreciation Rights.


(a)           Grant.  Stock Appreciation Rights may be granted to Participants
at such time or times as shall be determined by the Committee.  Stock
Appreciation Rights may be granted in tandem with Options which, unless
otherwise determined by the Committee at or after the grant date, shall have
substantially similar terms and conditions to such Options to the extent
applicable, or may granted on a freestanding basis, not related to any
Option.  The grant date of any Stock Appreciation Right under the Plan will be
the date on which the Stock Appreciation Right is approved by the Committee or
such other future date as the Committee shall determine.  No Stock Appreciation
Right shall be exercisable on or after the tenth anniversary of its grant
date.  Stock Appreciation Rights shall be evidenced in writing, whether as part
of the Award Agreement governing the terms of the Options, if any, to which such
Stock Appreciation Right relates or pursuant to a separate Award Agreement with
respect to freestanding Stock Appreciation Rights, in each case, containing such
conditions as the Committee shall determine, including customary
representations, warranties and covenants with respect to securities law
matters.


(b)           Exercise.  Stock Appreciation Rights awarded to a Participant
under the Plan shall become exercisable based on the performance of a minimum
period of service or the occurrence of any event or events, including a Change
in Control, as the Committee shall determine, either at or after the grant
date.  Stock Appreciation Rights that are granted in tandem with an Option may
only be exercised upon the surrender of the right to exercise such Option for an
equivalent number of shares of Common Stock, and may be exercised only with
respect to the shares of Common Stock for which the related Option is then
exercisable.


(c)           Settlement.  Upon exercise of a Stock Appreciation Right, the
Participant shall be entitled to receive payment in the form, determined by the
Committee, of cash or shares of Common Stock having a Fair Market Value equal to
such cash amount, or any combination of shares of Common Stock and cash having
an aggregate Fair Market Value equal to such cash amount, determined by
multiplying: (i) any increase in the Fair Market Value of one share of Common
Stock on the exercise date over the base price fixed by the Committee on the
grant date of such Stock Appreciation Right, which may not be less than the Fair
Market Value of a share of Common Stock on the grant date of such Stock
Appreciation Right (except if awarded in tandem with an Option but after the
grant date of such Option, then not less than the exercise price of such
Option), by (ii) the number of shares of Common Stock with respect to which the
Stock Appreciation Right is exercised.  Notwithstanding the foregoing, on the
grant date the Committee may establish a maximum amount per share which will be
payable upon exercise of a Stock Appreciation Right.

 
10

--------------------------------------------------------------------------------

 

1.15         Termination of Employment.


(a)           Death or Disability.  Unless otherwise determined by the Committee
at or after the grant date, if a Participant's employment terminates by reason
of such Participant's death or Disability, any Options and Stock Appreciation
Rights granted to such Participant, whether or not exercisable on or prior to
the date of such termination, shall, subject to Section 8.1, be exercisable by
the Participant (or the Participant's designated beneficiary, as applicable) at
any time prior to the second anniversary of the Participant's termination of
employment or the expiration of the term of the Options and Stock Appreciation
Rights, whichever period is shorter, and thereafter any Options and Stock
Appreciation Rights that have not been exercised shall be forfeited and
canceled.


(b)           For Cause.  If a Participant's employment with the Company or any
Subsidiary is terminated for Cause, all Options and Stock Appreciation Rights
granted to such Participant which are then outstanding (whether or not
exercisable on or prior to the date of such termination) shall be immediately
forfeited and canceled.


(c)           Any Other Reason.  Unless otherwise determined by the Committee at
or after the grant date, if a Participant's employment is terminated for any
reason other than the ones described in Section 5.3(a) or (b) the Participant
may exercise any Options and Stock Appreciation Rights that are exercisable on
the date of such termination until the earlier of (i) the 90th day following the
date of such termination or, if later, the 90th day following expiration of any
blackout period in effect with respect to such Options and Stock Appreciation
Rights, and (ii) the expiration of the term of such Options and Stock
Appreciation Rights.  Any Options and Stock Appreciation Rights that are not
exercisable upon termination of a Participant's employment shall be forfeited
and canceled as of the date of such termination.


1.16         Committee Discretion.  Notwithstanding anything to the contrary
contained in this Article V, the Committee may, at or after the date of grant,
accelerate or waive any conditions to the exercisability of any Option or Stock
Appreciation Right granted under the Plan, and may permit all or any portion of
any such Option or Stock Appreciation Right to be exercised following a
Participant's termination of employment for any reason on such terms and subject
to such conditions as the Board shall determine for a period up to and
including, but not beyond, the expiration of the term of such Options or Stock
Appreciation Rights.


1.17         Stock Purchase Rights.


(a)           Grant.  Stock Purchase Rights may be granted to Participants at
such time or times as shall be determined by the Committee.  Each Stock Purchase
Right shall be evidenced by an Award Agreement that shall specify the terms,
conditions and restrictions related to the offer, including the number of shares
of Common Stock that the offeree shall be entitled to purchase, the price to be
paid, the time within which the offeree must accept such offer, and such other
conditions as the Committee shall determine, including customary
representations, warranties and covenants with respect to securities law
matters. The offer shall be accepted by execution of the Award Agreement.


(b)           Rights to Purchase. Stock Purchase Rights may be issued either
alone, in addition to, or in tandem with other Awards granted under the Plan
and/or cash awards made outside of the Plan.


(c)           Repurchase Option. Unless the Committee determines otherwise, the
Award Agreement shall grant the Company a repurchase option exercisable upon the
voluntary or involuntary termination of the purchaser’s service with the Company
(or any Subsidiary) for any reason (including death or Disability). The purchase
price for shares of Common Stock repurchased pursuant to the Award Agreement
shall be the original price paid by the purchaser and may be paid by
cancellation of any indebtedness of the purchaser to the Company. The repurchase
option shall lapse at a rate determined by the Committee.

 
11

--------------------------------------------------------------------------------

 

(d)           Other Provisions.  The Committee may set restrictions based upon
the achievement of specific performance objectives (Company-wide, divisional, or
individual), applicable federal or state securities laws, or any other basis
determined by the Committee in its discretion.  For purposes of qualifying
grants of Stock Purchase Rights as “performance-based compensation” under
section 162(m) of the Code, the Committee, in its discretion, may set
restrictions based upon the achievement of performance objectives as described
in Sections 6.2(b)-(d). The performance objectives will be set by the Committee
on or before the latest date permissible to enable the Stock Purchase Rights to
qualify as “performance-based compensation” under section 162(m) of the Code. In
granting Stock Purchase Rights which are intended to qualify under section
162(m) of the Code, the Committee will follow any procedures determined by it
from time to time to be necessary or appropriate to ensure qualification of the
Stock Purchase Rights under section 162(m) of the Code (e.g., in determining the
performance objectives).


(e)           Rights as a Stockholder. Once the Stock Purchase Right is
exercised, the purchaser shall have the rights equivalent to those of a
stockholder, and shall be a stockholder when his or her purchase is entered upon
the records of the duly authorized transfer agent of the Company. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Stock Purchase Right is exercised, except as otherwise specifically
provided under the Plan.


PERFORMANCE STOCK, PERFORMANCE STOCK UNITS AND PERFORMANCE UNITS


1.18         Grant.  Performance Stock, Performance Stock Units and Performance
Units may be granted to Participants at such time or times as shall be
determined by the Committee.  The grant date of any Performance Stock,
Performance Stock Units and Performance Units under the Plan will be the date on
which such Performance Stock, Performance Stock Units and Performance Units are
awarded by the Committee or on such other future date as the Committee shall
determine.  Performance Stock, Performance Stock Units and Performance Units
shall be evidenced by an Award Agreement that shall specify the number of shares
of Performance Stock, the number of Performance Stock Units, or the dollar
amount of any Performance Units, as the case may be, to which such Award
pertains, the Restriction Period, the Performance Period, and such other
conditions as the Committee shall determine, including customary
representations, warranties and covenants with respect to securities law
matters.  No shares of Common Stock will be issued at the time an Award of
Performance Stock Units or Performance Units is made, and the Company shall not
be required to set aside a fund for the payment of any such Award.


1.19         Vesting.


(a)           In General.  Performance Stock, Performance Stock Units and
Performance Units granted to a Participant under the Plan shall be subject to a
Restriction Period, which shall lapse upon the attainment of specified
performance objectives or the occurrence of any event or events, including a
Change in Control, as the Committee shall determine, either at or after the
grant date.  The Committee shall establish the performance objectives upon which
the Restriction Period shall lapse, which, in the case of any such Award
intended to qualify as "performance-based" compensation under section 162(m) of
the Code, shall be established no later than the 90th day after the applicable
Performance Period begins (or such other date as may be required or permitted
under section 162(m) of the Code).

 
12

--------------------------------------------------------------------------------

 

(b)           Performance Objectives.  The performance objectives for any grant
of Performance Stock, Performance Stock Units and Performance Units intended to
qualify as "performance-based" compensation under section 162(m) of the Code
will be based upon the relative or comparative achievement of one or more of the
following criteria, as determined by the Committee: net sales; revenue; revenue
growth or product revenue growth; operating income (before or after taxes); pre-
or after-tax income (before or after allocation of corporate overhead and
bonus); net earnings; earnings per share; net income (before or after taxes);
return on equity; total shareholder return; return on assets or net assets;
appreciation in and/or maintenance of share price; market share; gross profits;
earnings (including adjusted pre-tax earnings, earnings before taxes, earnings
before interest and taxes or earnings before interest, taxes, depreciation and
amortization); economic value-added models or equivalent metrics; comparisons
with various stock market indices; reductions in costs; total net cash flow;
cash flow or cash flow per share (before or after dividends); return on capital
(including return on total capital or return on invested capital); cash flow
return on investment; improvement in or attainment of expense levels or working
capital levels; operating margins, gross margins or cash margin; year-end cash;
debt reductions; shareholder equity; market share; regulatory achievements; and
implementation, completion or attainment of measurable objectives with respect
to customer satisfaction, research, development, products or projects and
recruiting and maintaining personnel.  The performance objectives for any grant
of Performance Stock, Performance Stock Units and Performance Units not intended
to qualify as "performance-based" compensation under section 162(m) of the Code
will be based on the foregoing or such other criteria as may be determined by
the Committee.


(c)           Special Rules Relating to Performance Objectives.  Performance
objectives may be established on a Company-wide basis or with respect to one or
more Company business units or divisions, or Subsidiaries; and either in
absolute terms, relative to the performance of one or more similarly situated
companies, or relative to the performance of an index covering a peer group of
companies.  When establishing performance objectives for the applicable
Performance Period, the Committee may exclude any or all "extraordinary items"
as determined under U.S. generally acceptable accounting principles including,
without limitation, the charges or costs associated with restructurings of the
Company, discontinued operations, other unusual or non-recurring items, and the
cumulative effects of accounting changes, and as identified in the Company's
financial statements, notes to the Company's financial statements or
management's discussion and analysis of financial condition and results of
operations contained in the Company's most recent report filed with the U.S.
Securities and Exchange Commission pursuant to the Exchange Act; provided, that
the Committee shall have no discretion with respect to any Award intended to
qualify as "performance-based" compensation under section 162(m) of the Code if
the exercise of such discretion or the ability to exercise such discretion would
cause such Award to fail to qualify as "performance-based" compensation under
section 162(m) of the Code.


(d)           Certification of Attainment of Performance Objectives.  The
Restriction Period with respect to any Performance Stock, Performance Stock
Units and Performance Units intended to qualify as "performance-based"
compensation under section 162(m) of the Code shall lapse upon the written
certification by the Committee that the performance objective or objectives for
the applicable Performance Period have been attained.  The Committee may provide
at the time of grant that if the performance objective or objectives are
attained in part, the Restriction Period with respect to a specified portion
(which may be zero) of the any Performance Stock, Performance Stock Units and
Performance Units will lapse and any remaining portion shall be cancelled;
provided, that the Committee shall have no discretion to take such action with
respect to any Award intended to qualify as "performance-based" compensation
under section 162(m) of the Code if the exercise of such action or the ability
to exercise such action would cause such Award to fail to qualify as
"performance-based" compensation under section 162(m) of the Code.


(e)           Newly Eligible Participants.  Notwithstanding anything in this
Article VI to the contrary, the Committee shall be entitled to make such rules,
determinations and adjustments as it deems appropriate with respect to any
Participant who becomes eligible to receive an Award of Performance Stock,
Performance Stock Units and Performance Units after the commencement of a
Performance Period.

 
13

--------------------------------------------------------------------------------

 

1.20         Additional Provisions Relating to Performance Stock.


(a)           Restrictions on Transferability.  Except as otherwise provided in
Section 6.6(a), no Performance Stock may be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated until the lapse of the
Restriction Period.  Thereafter, Performance Stock may be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated in compliance with all
applicable securities laws, the Award Agreement and any other agreement to which
the Performance Stock is subject.  The Committee shall require that any stock
certificates evidencing any Performance Stock be held in the custody of the
Secretary of the Company until the applicable Restriction Period lapses, and
that, as a condition of any grant of Performance Stock, the Participant shall
have delivered a stock power, endorsed in blank, relating to the shares of
Common Stock covered by such Award.  Any attempt by a Participant, directly or
indirectly, to offer, transfer, sell, pledge, hypothecate or otherwise dispose
of any Performance Stock or any interest therein or any rights relating thereto
without complying with the provisions of the Plan, including this Section 6.3,
shall be void and of no effect.


(b)           Legend.  Each certificate evidencing shares of Common Stock
subject to an Award of Performance Stock shall be registered in the name of the
Participant holding such Performance Stock and shall bear the following (or
similar) legend:


"THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS (INCLUDING FORFEITURE) CONTAINED IN THE EMCORE CORPORATION 2010
EQUITY INCENTIVE PLAN AND THE RELATED AWARD AGREEMENT AND NEITHER THIS
CERTIFICATE NOR THE SHARES REPRESENTED BY IT ARE ASSIGNABLE OR OTHERWISE
TRANSFERABLE EXCEPT IN ACCORDANCE WITH SUCH PLAN, A COPY OF WHICH IS ON FILE
WITH THE SECRETARY OF THE COMPANY."


(c)           Rights as a Stockholder.  The Committee shall determine whether
and to what extent dividends and distributions will be credited to the account
of a Participant receiving an Award of Performance Stock.  Unless otherwise
determined by the Committee at or after the grant date, (i) any cash dividends
or distributions credited to the Participant's account shall be deemed to have
been invested in additional Performance Stock on the payment date established
for the related dividend or distribution in an amount per share of Performance
Stock equal to the greatest whole number which may be obtained by dividing (A)
the value of such dividend or distribution on the record date by (B) the Fair
Market Value of one share of Common Stock on such date, and any such additional
Performance Stock shall be subject to the same terms and conditions as are
applicable in respect of the Performance Stock with respect to which such
dividends or distributions were payable, and, (ii) if any such dividends or
distributions are paid in shares of Common Stock or other securities, such
shares and other securities shall be subject to the same Restriction Period and
other restrictions as apply to the Performance Stock with respect to which they
were paid.  A Participant holding outstanding Performance Stock shall be
entitled to exercise full voting rights and other rights as a stockholder with
respect to the shares of Common Stock underlying such Award during the period in
which such shares remain subject to the Restriction Period.


1.21         Additional Provisions Relating to Performance Stock Units.


(a)           Restrictions on Transferability.  Except as otherwise provided in
Section 6.6(a) or with the consent of the Committee, Performance Stock Units may
not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated.  Any attempt by a Participant, directly or indirectly, to offer,
transfer, sell, pledge, hypothecate or otherwise dispose of any Performance
Stock Units or any interest therein or any rights relating thereto other than as
provided in the Plan shall be void and of no effect.


(b)           Rights as a Stockholder.  The Committee shall determine whether
and to what extent Dividend Equivalents will be credited to the account of a
Participant receiving an Award of Performance Stock Units.  Unless otherwise
determined by the Committee at or after the grant date, (i) any cash dividends
or distributions credited to the Participant's account shall be deemed to have
been invested in additional Performance Stock Units on the payment date
established for the related dividend or distribution in an amount per
Performance Stock Unit equal to the greatest whole number which may be obtained
by dividing (A) the value of such dividend or distribution on the record date by
(B) the Fair Market Value of one share of Common Stock on such date, and any
such additional Performance Stock Units shall be subject to the same terms and
conditions as are applicable in respect of the Performance Stock Units with
respect to which such dividends or distributions were payable, and (ii) if any
such dividends or distributions are paid in shares of Common Stock or other
securities, such shares of Common Stock and other securities shall be subject to
the same Restriction Period and Performance Period and other restrictions as
apply to the Performance Stock Units with respect to which they were
paid.  Unless and until the Company issues a certificate or certificates to a
Participant for shares of Common Stock in respect of his or her Award of
Performance Stock Units, or otherwise determined by the Committee at or after
the grant date, a Participant holding outstanding Performance Stock Units shall
not be entitled to exercise any voting rights and any other rights as a
stockholder with respect to the shares of Common Stock underlying such Award.

 
14

--------------------------------------------------------------------------------

 

(c)           Settlement of Performance Stock Units.  Unless the Committee
determines otherwise at or after the grant date, as soon as reasonably
practicable after the lapse of the Restriction Period with respect to any
Performance Stock Units then held by a Participant, the Company shall issue to
the Participant the shares of Common Stock underlying such Performance Stock
Units (plus additional shares of Common Stock for each Performance Stock Units
credited in respect of dividends or distributions) or, if the Committee so
determines in its sole discretion, an amount in cash equal to the Fair Market
Value of such shares of Common Stock or any combination of shares of Common
Stock and cash having an aggregate Fair Market Value equal to such shares of
Common Stock.  To the extent permitted by applicable law (including section 409A
of the Code), upon such terms and conditions as the Committee may establish from
time to time, a Participant may be permitted to defer the receipt of the shares
of Common Stock or cash otherwise deliverable upon settlement of Performance
Stock Units.  Upon issuance of shares of Common Stock underlying Performance
Stock Units following lapse of the Restriction Period, such shares may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated in
compliance with all applicable securities laws, the Award Agreement and any
other agreement to which such shares are subject.


1.22         Additional Provisions Relating to Performance Units.


(a)           Restrictions on Transferability.  Except as otherwise provided in
Section 6.6(a) no Performance Units may be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated.  Any attempt by a Participant, directly
or indirectly, to offer, transfer, sell, pledge, hypothecate or otherwise
dispose of any Performance Units or any interest therein or any rights relating
thereto shall be void and of no effect.


(b)           Settlement of Performance Units.  Unless the Committee determines
otherwise at or after the grant date, as soon as reasonably practicable after
the lapse of the Restriction Period with respect to any Performance Units then
held by a Participant, the Company shall deliver to the Participant a cash
payment equal to the value of such Award or, if the Committee has so determined,
a number of shares of Common Stock, which shares shall have a Fair Market Value
equal to the value of such Award, or any combination of shares of Common Stock
and cash having an aggregate Fair Market Value equal to the value of such
Award.  To the extent permitted by applicable law (including section 409A of the
Code), upon such terms and conditions as the Committee may establish from time
to time, a Participant may be permitted to defer the receipt of cash or the
shares of Common Stock otherwise deliverable upon settlement of Performance
Units.  Upon issuance of shares of Common Stock underlying Performance Units
following lapse of the Restriction Period, such shares may be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated in compliance with all
applicable securities laws, the Award Agreement and any other agreement to which
such shares are subject.


1.23         Termination of Employment.


(a)           Death or Disability.  Unless otherwise determined by the Committee
at or after the grant date, if a Participant's employment terminates by reason
of such Participant's death or Disability, the Participant or, as the case may
be, the Participant's estate, shall retain a portion of his or her Performance
Stock, Performance Stock Units and Performance Units equal to the number of
shares or units underlying each Award multiplied by a fraction, the numerator of
which is the number of days elapsed from the commencement of the applicable
Performance Period through the date of termination, and the denominator of which
is the number of days in such Performance Period (each a "Retained Award"), and
the remainder of each Award shall be forfeited and canceled as of the date of
such termination.  The Restriction Period on a Retained Award shall lapse upon
completion of the applicable Performance Period to the extent that applicable
performance objectives are attained.  Settlement of a Retained Award shall be
made at the time and in the manner provided in Sections 6.4(c) and 6.5(b) except
that no additional deferrals shall be permitted.

 
15

--------------------------------------------------------------------------------

 

(b)           Retirement.  Unless otherwise determined by the Committee at or
after the grant date, if a Participant's employment terminates as a result of
his or her Retirement, any Performance Stock, Performance Stock Units and
Performance Units for which the Performance Period has not then lapsed shall be
forfeited and canceled as of the date of such termination of employment.


(c)           Any Other Reason.  Unless otherwise determined by the Committee at
or after the grant date, if a Participant's employment is terminated for any
reason other than one described in Sections 6.6(a) and (b), the then-outstanding
Performance Stock, Performance Stock Units and Performance Units granted to such
Participant shall be immediately forfeited and canceled as of the date of such
termination of employment.


RESTRICTED STOCK, RESTRICTED STOCK UNITS, DEFERRED STOCK UNITS AND SHARE AWARDS


1.24         Grant of Restricted Stock and Restricted Stock Units.  Restricted
Stock and Restricted Stock Units may be granted to Participants at such time or
times as shall be determined by the Committee.  The grant date of any Restricted
Stock and Restricted Stock Units under the Plan will be the date on which such
Restricted Stock and Restricted Stock Units are awarded by the Committee or on
such other future date as the Committee shall determine.  Restricted Stock and
Restricted Stock Units shall be evidenced by an Award Agreement that shall
specify the number of shares of Common Stock to which the Restricted Stock and
Restricted Stock Units pertain (and, if applicable, whether such Award may be
payable in cash), the Restriction Period, and such terms and conditions as the
Committee shall determine, including customary representations, warranties and
covenants with respect to securities law matters.  No shares of Common Stock
will be issued at the time an Award of Restricted Stock Units is made and the
Company shall not be required to set aside a fund for the payment of any such
Award.


1.25         Vesting for Restricted Stock and Restricted Stock
Units.  Restricted Stock and Restricted Stock Units granted to a Participant
under the Plan shall be subject to a Restriction Period, which shall lapse upon
the performance of a minimum period of service, or the occurrence of any event
or events, including a Change in Control, as the Committee shall determine,
either at or after the grant date.  The Restriction Period on any Restricted
Stock and Restricted Stock Units shall not fully lapse prior to a Participant's
completion of three years of service to the Company or any Subsidiary from the
date of the Award grant; provided, that the Committee may provide for a
Restriction Period to lapse in pro rata or graded installments over such
three-year period; provided further, that the Committee may grant Awards for
Restricted Stock and Restricted Stock Units for an aggregate number of shares of
Common Stock not to exceed 350,000 shares of Common Stock that have a
Restriction Period which lapses in full prior to a Participant's completion of
three years of service to the Company or any Subsidiary from the date of the
Award grant (provided, that, shares subject to any Restricted Stock Award that
are forfeited and subsequently made available for grant under the Plan in
accordance with the first sentence of Section 4.2 shall not count toward the
preceding limitation following their forfeiture); and provided further, that the
minimum Restriction Period for any such Award granted to a newly eligible
individual or a Replacement Award shall instead be one year, and the minimum
Restriction Period for any such Award to a non-employee director of the Company
or its Subsidiaries shall be as determined by the Committee.

 
16

--------------------------------------------------------------------------------

 

1.26         Additional Provisions Relating to Restricted Stock.


(a)           Restrictions on Transferability.  Unless otherwise determined by
the Committee, no Restricted Stock may be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated until the lapse of the Restriction
Period.  Thereafter, Restricted Stock may be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated in compliance with all
applicable securities laws, the Award Agreement, and any other agreement to
which the Restricted Stock is subject.  The Committee shall require that any
stock certificates evidencing any Restricted Stock be held in the custody of the
Secretary of the Company until the applicable Restriction Period lapses, and
that, as a condition of any grant of Restricted Stock, the Participant shall
have delivered a stock power, endorsed in blank, relating to the share covered
by such Award.  Any attempt by a Participant, directly or indirectly, to offer,
transfer, sell, pledge, hypothecate or otherwise dispose of any Restricted Stock
or any interest therein or any rights relating thereto without complying with
the provisions of the Plan, including this Section 7.3, shall be void and of no
effect.


(b)           Legend.  Each certificate evidencing shares of Common Stock
subject to an Award of Restricted Stock shall be registered in the name of the
Participant holding such Restricted Stock and shall bear the legend (or similar
legend) as specified in Section 6.3(b).


(c)           Rights as a Stockholder.  Unless otherwise determined by the
Committee at or after the grant date, a Participant holding outstanding
Restricted Stock shall be entitled to (i) receive all dividends and
distributions paid in respect of shares of Common Stock underlying such Award;
provided, that, if any such dividends or distributions are paid in shares of
Common Stock or other securities, such shares and other securities shall be
subject to the same Restriction Period and other restrictions as apply to the
Restricted Stock with respect to which they were paid, and (ii) exercise full
voting rights and other rights as a stockholder with respect to the shares of
Common Stock underlying such Award during the period in which such shares remain
subject to the Restriction Period.


1.27         Additional Provisions Relating to Restricted Stock Units.


(a)           Restrictions on Transferability.  No Restricted Stock Units may be
sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated.  Any attempt by a Participant, directly or indirectly, to offer,
transfer, sell, pledge, hypothecate or otherwise dispose of any Restricted Stock
Units or any interest therein or any rights relating thereto without complying
with the provisions of the Plan, including this Section 7.4, shall be void and
of no effect.


(b)           Rights as a Stockholder.  The Committee shall determine whether
and to what extent Dividend Equivalents will be credited to the account of, or
will be paid currently to, a Participant receiving an Award of Restricted Stock
Units.  Unless otherwise determined by the Committee at or after the grant date,
(i) any cash dividends or distributions credited to the Participant's account
shall be deemed to have been invested in additional Restricted Stock Units on
the payment date established for the related dividend or distribution in an
amount equal to the greatest whole number which may be obtained by dividing (A)
the value of such dividend or distribution on the record date by (B) the Fair
Market Value of one share of Common Stock on such date, and any such additional
Restricted Stock Units shall be subject to the same terms and conditions as are
applicable in respect of the Restricted Stock Units with respect to which such
dividends or distributions were payable, and (ii) if any such dividends or
distributions are paid in shares of Common Stock or other securities, such
shares and other securities shall be subject to the same Restriction Period and
other restrictions as apply to the Restricted Stock Units with respect to which
they were paid.  Unless and until the Company issues a certificate or
certificates to a Participant for shares of Common Stock in respect of his or
her Award of Restricted Stock Units, or otherwise determined by the Committee at
or after the grant date, a Participant holding outstanding Restricted Stock
Units shall not be entitled to exercise any voting rights and any other rights
as a stockholder with respect to the shares of Common Stock underlying such
Award.

 
17

--------------------------------------------------------------------------------

 

(c)           Settlement of Restricted Stock Units.  Unless the Committee
determines otherwise at or after the grant date, as soon as reasonably
practicable after the lapse of the Restriction Period with respect to any
Restricted Stock Units, the Company shall issue the shares of Common Stock
underlying such Restricted Stock Units (plus additional shares of Common Stock
for Restricted Stock Unit credited in respect of dividends or distributions) or,
if the Committee so determines in its sole discretion, an amount in cash equal
to the Fair Market Value of such shares of Common Stock or any combination of
shares of Common Stock and cash having an aggregate Fair Market Value equal to
such shares of Common Stock.  To the extent permitted by applicable law
(including section 409A of the Code), upon such terms and conditions as the
Committee may establish from time to time, a Participant may be permitted to
defer the receipt of the shares of Common Stock or cash otherwise deliverable
upon settlement of Restricted Stock Units.  Upon issuance of shares of Common
Stock following lapse of the Restriction Period, such shares may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated in
compliance with all applicable securities law, the Award Agreement and any other
agreement to which such shares are subject.


1.28         Termination of Employment.


(a)           Death or Disability.  Unless otherwise determined by the Committee
at or after the grant date, if a Participant's employment terminates by reason
of such Participant's death or Disability, the Participant or, as the case may
be, the Participant's estate, shall retain a portion of his or her Restricted
Stock and Restricted Stock Units equal to the number of shares or units
underlying each Award multiplied by a fraction, the numerator of which is the
number of days elapsed from the commencement of the applicable Restriction
Period through the date of termination, and the denominator of which is the
number of days in such Restriction Period (each a "Retained Restricted Award"),
and the remainder of each Award shall be forfeited and canceled as of the date
of such termination.  The Restriction Period on a Retained Restricted Award
shall lapse upon the Participant’s termination of employment.  Settlement of a
Retained Restricted Award shall be made at the time and in the manner provided
in Sections 7.3 and 7.4 except that no additional deferrals shall be permitted.


(b)           Any Other Reason.  Unless otherwise determined by the Committee at
or after the grant date, if a Participant's employment is terminated for any
reason during the Restriction Period other than as described in Section 7.5(a),
any Restricted Stock and Restricted Stock Units granted to such Participant for
which the Restriction Period has not then expired shall be forfeited and
canceled as of the date of such termination.


1.29         Deferred Stock Units.


(a)           In General.  Freestanding Deferred Stock Units may be granted to
Participants at such time or times as shall be determined by the Committee
without regard to any election by the Participant to defer receipt of any
compensation or bonus amount payable to him.  The grant date of any freestanding
Deferred Stock Units under the Plan will be the date on which such freestanding
Deferred Stock Units are awarded by the Committee or on such other future date
as the Committee shall determine.  In addition, to the extent permitted by
applicable law (including section 409A of the Code), on fixed dates established
by the Committee and subject to such terms and conditions as the Committee shall
determine, the Committee may permit a Participant to elect to defer receipt of
all or a portion of his annual compensation and/or incentive bonus ("Deferred
Annual Amount") payable by the Company or a Subsidiary and receive in lieu
thereof an Award of elective Deferred Stock Units equal to the greatest whole
number which may be obtained by dividing (i) the amount of the Deferred Annual
Amount by (ii) the Fair Market Value of one share of Common Stock on the date of
payment of such compensation and/or annual bonus.  Deferred Stock Units shall be
evidenced by an Award Agreement that shall specify the number of shares of
Common Stock to which the Deferred Stock Units pertains, and such terms and
conditions as the Committee shall determine, including customary
representations, warranties and covenants with respect to securities law
matters.  Upon the grant of Deferred Stock Units pursuant to the Plan, the
Company shall establish a notional account for the Participant and will record
in such account the number of shares of Deferred Stock Units awarded to the
Participant.  No shares of Common Stock will be issued to the Participant at the
time an award of Deferred Stock Units is granted.

 
18

--------------------------------------------------------------------------------

 

(b)           Rights as a Stockholder.  The Committee shall determine whether
and to what extent Dividend Equivalents will be credited to the account of, or
will be paid currently to, a Participant receiving an Award of Deferred Stock
Units.  Unless otherwise provided by the Committee at or after the grant date,
(i) any cash dividends or distributions credited to the Participant's account
shall be deemed to have been invested in additional Deferred Stock Units on the
payment date established for the related dividend or distribution in an amount
equal to the greatest whole number which may be obtained by dividing (A) the
value of such dividend or distribution on the record date by (B) the Fair Market
Value of one share of Common Stock on such date, and such additional Deferred
Stock Units shall be subject to the same terms and conditions as are applicable
in respect of the Deferred Stock Units with respect to which such dividends or
distributions were payable, and (ii) if any such dividends or distributions are
paid in shares of Common Stock or other securities, such shares and other
securities shall be subject to the terms, conditions and restrictions as apply
to the Deferred Stock Units with respect to which they were paid.  A Participant
shall not have any rights as a stockholder in respect of Deferred Stock Units
awarded pursuant to the Plan (including, but not limited to, the right to vote
on any matter submitted to the Company's stockholders) until such time as the
shares of Common Stock attributable to such Deferred Stock Units have been
issued to such Participant or his beneficiary.


(c)           Restrictions on Transferability. No Deferred Stock Units may be
sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated.  Any attempt by a Participant, directly or indirectly, to offer,
transfer, sell, pledge, hypothecate or otherwise dispose of any Deferred Stock
Units or any interest therein or any rights relating thereto without complying
with the provisions of the Plan shall be void and of no effect.


(d)           Settlement.  Unless the Committee determines otherwise at or after
the grant date, the Company shall issue the shares of Common Stock underlying
any of a Participant's freestanding Deferred Stock Units (and related Dividend
Equivalents) for which the Restriction Period shall have lapsed on or prior to
the date of such Participant's termination of employment with the Company and
any Subsidiary, other than a termination for Cause, as soon as administratively
practicable, but not later than 90 days, following the date of such termination
of employment (or on such earlier date as the Committee shall permit or such
later date as may be elected by the Participant in accordance with section 409A
of the Code and the rules and procedures of the Committee or as may be required
by applicable law).  Unless the Committee determines otherwise at or after the
grant date, in the event of the termination of a Participant's employment with
the Company and the Subsidiaries for Cause, the Participant shall immediately
forfeit all rights with respect to any shares of freestanding Deferred Stock
Units (and related Dividend Equivalents) credited to his account, whether or not
the Restriction Period shall have then lapsed.  Subject to Article VIII and
Article X, and the last sentence of Section 7.6(a), unless the Committee
determines otherwise at or after the grant date, the Company shall issue the
shares of Common Stock underlying any of a Participant's elective Deferred Stock
Units (and related Dividend Equivalents) credited to such Participant's account
under the Plan as soon as administratively practicable, but not later than 90
days, following the date of such Participant's termination of employment (or
such later date as may be elected by the Participant in accordance with the
rules and procedures of the Committee or as may be required by applicable
law).  The Committee may provide in the Award Agreement applicable to any Award
of Deferred Stock Units that, in lieu of issuing shares of Common Stock in
settlement of any Deferred Stock Units, the Committee may direct the Company to
pay to the Participant the Fair Market Value of the shares of Common Stock
corresponding to such Deferred Stock Units in cash, or in any combination of
shares of Common Stock and cash having an aggregate Fair Market Value equal to
such shares of Common Stock.


(e)           Further Deferral Elections.  To the extent permitted by applicable
law (including section 409A of the Code), upon such terms and conditions as the
Committee may establish from time to time, a Participant may elect to further
defer receipt of shares of Common Stock issuable in respect of Deferred Stock
Units (or an installment of an Award) for a specified period or until a
specified event.


1.30         Share Awards.  Share Awards may be granted to Participants at such
time or times as shall be determined by the Committee on such terms and
conditions as the Committee may determine in its discretion.  Share Awards may
be made as additional compensation for services rendered by a Participant to the
Company or any Subsidiary or may be in lieu of cash or other compensation to
which the Participant may be entitled from the Company or any Subsidiary.

 
19

--------------------------------------------------------------------------------

 

CHANGE IN CONTROL


1.31         Accelerated Vesting and Payment.


(a)           In General.  Unless otherwise determined by the Committee at or
after the grant date, or unless the Committee otherwise determines in the manner
set forth in Section 8.2, upon the occurrence of a Change in Control, (i) all
Options and Stock Appreciation Rights shall become immediately exercisable, (ii)
the Restriction Period on all Restricted Stock, Restricted Stock Units and
freestanding Deferred Stock Units shall lapse immediately prior to such Change
in Control, and (iii) shares of Common Stock underlying Awards of Restricted
Stock Units and Deferred Stock Units shall be issued to each Participant then
holding such Award immediately prior to such Change in Control; provided, that,
at the discretion of the Committee (as constituted immediately prior to the
Change in Control), each such Option, Stock Appreciation Right, Restricted Stock
Unit and/or Deferred Stock Unit may be canceled in exchange for an amount equal
to the product of (A) (I) in the case of Options and Stock Appreciation Rights,
the excess, if any, of the product of the Change in Control Price over the
exercise price for such Award, and (II) in the case of other such Awards, the
Change in Control Price, multiplied by (B) the aggregate number of shares of
Common Stock covered by such Award; provided, further, that where the Change in
Control does not constitute a “change in control event” as defined under section
409A of the Code, the shares to be issued, or the amount to be paid, for each
Award that constitutes deferred compensation subject to section 409A of the Code
shall be paid at the time or schedule applicable to such Awards (assuming for
these payment purposes (but not the lapsing of the Restriction Period) that no
such Change in Control had occurred).  Notwithstanding the foregoing, the
Committee may, in its discretion, instead terminate any outstanding Options and
Stock Appreciation Rights if either (x) the Company provides holders of such
Options and Stock Appreciation Rights with reasonable advance notice to exercise
their outstanding and unexercised Options and Stock Appreciation Rights or (y)
the Committee reasonably determines that the Change in Control Price is equal to
or less than the exercise price for such Options and Stock Appreciation Rights.


(b)           Performance Stock, Performance Stock Units and Performance
Units.  Performance Stock, Performance Stock Units, and Performance Units that
are outstanding in the event of a Change in Control shall be treated as provided
in the individual Award Agreement governing such Performance Stock, Performance
Stock Units, and Performance Units.


(c)           Timing of Payments.  Payment of any amounts calculated in
accordance with Section 8.1(a) shall be made in cash or, if determined by the
Committee (as constituted immediately prior to the Change in Control), in shares
of the common stock of the New Employer having an aggregate fair market value
equal to such amount and shall be payable in full, as soon as reasonably
practicable, but in no event later than 30 days, following the Change in Control
(subject to the payment timing restrictions contained in the second proviso of
the first sentence of Section 8.1(a)).  For purposes hereof, the fair market
value of one share of common stock of the New Employer shall be determined by
the Committee (as constituted immediately prior to the consummation of the
transaction constituting the Change in Control), in good faith.


1.32         Alternative Awards.  Notwithstanding Section 8.1, unless otherwise
determined by the Committee at or after the grant date, no cancellation,
termination, acceleration of exercisability or vesting, lapse of any Restriction
Period or settlement or other payment shall occur with respect to any
outstanding Award (other than an award of Performance Stock, Performance Stock
Units, and Performance Units except as provided therein), if the Committee (as
constituted immediately prior to the consummation of the transaction
constituting the Change in Control) reasonably determines, in good faith, prior
to the Change in Control that such outstanding Awards shall be honored or
assumed, or new rights substituted therefor (such honored, assumed or
substituted Award being hereinafter referred to as an "Alternative Award") by
the New Employer, provided, that any Alternative Award must:

 
20

--------------------------------------------------------------------------------

 

be based on shares of Common Stock that are traded on an established U.S.
securities market or another public market determined by the Committee prior to
the Change in Control;


provide the Participant (or each Participant in a class of Participants) with
rights and entitlements substantially equivalent to or better than the rights,
terms and conditions applicable under such Award, including, but not limited to,
an identical or better exercise or vesting schedule and identical or better
timing and methods of payment (including liquidity rights with respect to shares
of Common Stock received in settlement of such Award);


have substantially equivalent economic value to such Award (determined at the
time of the Change in Control);


have terms and conditions which provide that in the event that the Participant
suffers an involuntary termination without Cause within two years following the
Change in Control, any conditions on the Participant's rights under, or any
restrictions on transfer or exercisability applicable to, each such Award held
by such Participant shall be waived or shall lapse, as the case may be; and


not result in adverse tax consequences to the Participant under section 409A of
the Code.


EFFECTIVE DATE, AMENDMENT, MODIFICATION AND TERMINATION OF PLAN


The Plan was adopted by the Board on April 7, 2010, and approved by the
Company's shareholders at the annual meeting of shareholders held on May 21,
2010.  The amendment and restatement of the Plan provided herein is subject to
shareholder approval at the 2011 shareholder meeting.  The Plan shall continue
in effect, unless sooner terminated pursuant to this Article X, until the tenth
anniversary of the date on which it is adopted by the Board (or if applicable,
the 10 year anniversary of the date of the latest shareholder approval of the
Plan).  The Board or the Committee may at any time terminate or suspend the
Plan, and from time to time may amend or modify the Plan; provided, that without
the approval by a majority of the votes cast at a meeting of shareholders at
which a quorum representing a majority of the shares of the Company entitled to
vote generally in the election of directors is present in person or by proxy, no
amendment or modification to the Plan may (i) materially increase the benefits
accruing to participants under the Plan, (ii) except as otherwise expressly
provided in Section 4.4, materially increase the number of shares of Common
Stock subject to the Plan or the individual Award limitations specified in
Section 4.3, (iii) modify the restrictions provided in Section 4.5 or (iv)
materially modify the requirements for participation in the Plan.  No amendment,
modification, or termination of the Plan shall in any manner adversely affect
any Award theretofore granted under the Plan, without the consent of the
Participant.  Notwithstanding the foregoing, the Board or Committee may take
such actions as it deems appropriate to ensure that the Plan and any Awards may
comply with any tax, securities or other applicable law.  Nothing herein shall
restrict the Committee’s ability to exercise its discretionary authority as
provided in the Plan.  Subject to other applicable provisions of the Plan, all
Awards made under the Plan prior to such termination of the Plan shall remain in
effect until such Awards have been satisfied or terminated in accordance with
the Plan and the terms of such Awards.  Except as otherwise determined by the
Board, termination of the Plan shall not affect the Committee’s ability to
exercise the powers granted to it hereunder with respect to Awards granted under
the Plan prior to the date of such termination.  Following a Change in Control,
no action shall be taken under the Plan that will cause any Award that has
previously been determined to be (or is determined to be) subject to section
409A of the Code to fail to comply in any respect with section 409A of the Code
without the written consent of the Participant.

 
21

--------------------------------------------------------------------------------

 

MISCELLANEOUS PROVISIONS


1.33         Nontransferability of Awards.  No Award shall be assignable or
transferable except by will or the laws of descent and distribution; provided,
that the Committee or the Board may, except as otherwise provided in the Plan,
permit (on such terms and conditions as it shall establish) in its sole
discretion a Participant to transfer an Award for no consideration to (i) the
Participant's child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any person sharing the Participant's household (other
than a tenant or employee), a trust in which these persons have more than fifty
percent of the beneficial interest, a foundation in which these persons (or the
Participant) control the management of assets, and any other entity in which
these persons (or the Participant) own more than fifty percent of the voting
interests, or to organizations qualifying as charitable organizations within the
meaning of section 501(c)(3) of the Code or (ii) any other person or entity
(each of (i) and (ii), upon such permitted transfer, a "Permitted
Transferee").  Except to the extent required by law, no Award shall be subject
to any lien, obligation or liability of the Participant.  All rights with
respect to Awards granted to a Participant under the Plan shall be exercisable
during the Participant's lifetime only by such Participant or, if applicable,
his or her Permitted Transferee(s).  The rights of a Permitted Transferee shall
be limited to the rights conveyed to such Permitted Transferee, who shall be
subject to and bound by the terms of the agreement or agreements between the
Participant and the Company.


1.34         Beneficiary Designation.  Each Participant under the Plan may, from
time to time, name any beneficiary or beneficiaries (who may be named
contingently or successively) to whom any benefit under the Plan is to be paid
or by whom any right under the Plan is to be exercised in case of his or her
death.  Each designation will revoke all prior designations by the same
Participant, shall be in a form prescribed by the Committee, and will be
effective only when filed by the Participant in writing with the Committee
during his or her lifetime.  In the absence of any such designation, benefits
remaining unpaid at the Participant's death shall be paid to or exercised by the
Participant's surviving spouse, if any, or otherwise to or by his or her estate.


1.35         No Guarantee of Employment or Participation.  Nothing in the Plan
or any Award Agreement shall interfere with or limit in any way the right of the
Company or any Subsidiary to terminate any Participant's employment at any time,
nor to confer upon any Participant any right to continue in the employ of the
Company or any Subsidiary (regardless of whether such termination results in (1)
the failure of any Award to vest; (2) the forfeiture of any unvested or vested
portion of any Award; and/or (3) any other adverse effect on the individual’s
interests under the Plan).  No Employee shall have a right to be selected as a
Participant, or, having been so selected, to receive any future Awards.


1.36         Tax Withholding.  The Company shall have the right and power to
deduct from all amounts paid to a Participant in cash or shares (whether under
this Plan or otherwise) or to require a Participant to remit to the Company
promptly upon notification of the amount due, an amount (which may include
shares of Common Stock) to satisfy the minimum federal, state or local or
foreign taxes or other obligations required by law to be withheld with respect
thereto with respect to any Award under this Plan.  In the case of any Award
satisfied in the form of shares of Common Stock, no shares of Common Stock shall
be issued unless and until arrangements satisfactory to the Committee shall have
been made to satisfy the statutory minimum withholding tax obligations
applicable with respect to such Award.  The Company may defer payments of cash
or issuance or delivery of Common Stock until such requirements are
satisfied.  Without limiting the generality of the foregoing, the Company shall
have the right to retain, or the Committee may, subject to such terms and
conditions as it may establish from time to time, permit Participants to elect
to tender, shares of Common Stock (including shares of Common Stock issuable in
respect of an Award) to satisfy, in whole or in part, the amount required to be
withheld (provided that such amount shall not be in excess of the minimum amount
required to satisfy the statutory withholding tax obligations).

 
22

--------------------------------------------------------------------------------

 

1.37         Compliance with Legal and Exchange Requirements.  The Plan, the
granting and exercising of Awards thereunder, and any obligations of the Company
under the Plan, shall be subject to all applicable federal and state laws,
rules, and regulations, and to such approvals by any regulatory or governmental
agency as may be required, and to any rules or regulations of any exchange on
which the Common Stock is listed.  The Company, in its discretion, may postpone
the granting, exercising and settlement of Awards, the issuance or delivery of
shares of Common Stock under any Award or any other action permitted under the
Plan to permit the Company, with reasonable diligence, to complete such stock
exchange listing or registration or qualification of such Shares or other
required action under any federal or state law, rule or regulation and may
require any Participant to make such representations and furnish such
information as it may consider appropriate in connection with the issuance or
delivery of shares of Common Stock in compliance with applicable laws, rules and
regulations.  The Company shall not be obligated by virtue of any provision of
the Plan to recognize the exercise or settlement of any Award or to otherwise
sell or issue shares of Common Stock in violation of any such laws, rules or
regulations, and any postponement of the exercise or settlement of any Award
under this provision shall not extend the term of such Awards.  Neither the
Company nor its directors or officers shall have any obligation or liability to
a Participant with respect to any Award (or shares of Common Stock issuable
thereunder) that shall lapse because of such postponement.


1.38         Indemnification.  To the maximum extent provided by law and by the
Company’s Certificate of Incorporation and/or By-Laws, each person who is or
shall have been a member of the Committee or of the Board shall be indemnified
and held harmless by the Company against and from any loss, cost, liability or
expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit or proceeding to which
he or she may be made a party or in which he or she may be involved by reason of
any action taken or failure to act under the Plan and against and from any and
all amounts paid by him or her in settlement thereof, with the Company's
approval, or paid by him or her in satisfaction of any judgment in any such
action, suit or proceeding against him or her, provided he or she shall give the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf.  The
foregoing right of indemnification shall not be exclusive and shall be
independent of any other rights of indemnification to which such persons may be
entitled under the Company's Certificate of Incorporation or By-laws, by
contract, as a matter of law, or otherwise.


1.39         No Limitation on Compensation.  Nothing in the Plan shall be
construed to limit the right of the Company to establish other plans or to pay
compensation to its employees, in cash or property, in a manner which is not
expressly authorized under the Plan.


1.40         Deferrals.  The Committee may postpone the exercising of Awards,
the issuance or delivery of Common Stock under any Award or any action permitted
under the Plan to prevent the Company or any Subsidiary from being denied a
Federal income tax deduction with respect to any Award other than an ISO or to
the extent required or permitted by applicable law.


1.41         409A Compliance.  The Plan is intended to be administered in a
manner consistent with the requirements, where applicable, of section 409A of
the Code.  Where reasonably possible and practicable, the Plan shall be
administered in a manner to avoid the imposition on Participants of immediate
tax recognition and additional taxes pursuant to such section
409A.  Notwithstanding the foregoing, neither the Company nor the Committee
shall have any liability to any person in the event such section 409A applies to
any such Award in a manner that results in adverse tax consequences for the
Participant or any of his beneficiaries or transferees.


Solely for purposes of determining the time and form of payments due under any
Award that is considered nonqualified deferred compensation under section 409A
of the Code and that is not otherwise exempt from section 409A of the Code, a
Participant shall not be deemed to have incurred a termination of employment
unless and until he shall incur a “separation from service” within the meaning
of section 409A of the Code.  Notwithstanding any other provision in this Plan,
if as of Participant’s separation from service, the Participant is a “specified
employee” as determined by the Company, then to the extent any amount payable
under any Award that is considered nonqualified deferred compensation under
section 409A of the Code and that is not otherwise exempt from section 409A of
the Code, for which payment is triggered by Participant’s separation from
service (other than on account of death), and that under the terms of the Award
would be payable prior to the six-month anniversary of the Participant’s
separation from service, such payment shall be delayed until the earlier to
occur of (a) the six-month anniversary of such separation from service or (b)
the date of the Participant’s death.

 
23

--------------------------------------------------------------------------------

 

1.42         Governing Law.  The Plan shall be construed in accordance with and
governed by the laws of the State of New Jersey without reference to principles
of conflict of laws which would require application of the law of another
jurisdiction, except to the extent that the corporate law of the State of New
Jersey specifically and mandatorily applies.
 
1.43         Severability; Blue Pencil.  In the event that any one or more of
the provisions of this Plan shall be or become invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not be affected thereby.  If, in the opinion
of any court of competent jurisdiction such covenants are not reasonable in any
respect, such court shall have the right, power and authority to excise or
modify such provision or provisions of these covenants as to the court shall
appear not reasonable and to enforce the remainder of these covenants as so
amended.


1.44         No Impact On Benefits.  Except as may otherwise be specifically
stated under any employee benefit plan, policy or program, no amount payable in
respect of any Award shall be treated as compensation for purposes of
calculating a Participant's right under any such plan, policy or program.  No
amount payable in respect of any Award pursuant to an Award shall be deemed part
of a Participant's regular, recurring compensation for purposes of any
termination, indemnity or severance pay laws.


1.45         No Constraint on Corporate Action.  Nothing in this Plan shall be
construed (i) to limit, impair or otherwise affect the Company's right or power
to make adjustments, reclassifications, reorganizations or changes of its
capital or business structure, or to merge or consolidate, or dissolve,
liquidate, sell, or transfer all or any part of its business or assets or (ii)
to limit the right or power of the Company, or any Subsidiary to take any action
which such entity deems to be necessary or appropriate.


1.46         Headings and Captions.  The headings and captions herein are
provided for reference and convenience only, shall not be considered part of
this Plan, and shall not be employed in the construction of this Plan.


1.47         No Trust or Fund Created.  Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company and a grantee or any other
person.  To the extent that any grantee or other person acquires a right to
receive payments from the Company pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company.


1.48         Fractional Shares.  No fractional shares of Common Stock shall be
issued or delivered pursuant to the Plan or any Award, and the Committee shall
determine whether cash, other securities or other property shall be paid or
transferred in lieu of any fractional shares, or whether such fractional shares
or any rights thereto shall be canceled, terminated or otherwise eliminated.


1.49         Code Section 83(b) Elections.  The Company, its Affiliates and the
Committee have no responsibility for any Participant's election, attempt to
elect or failure to elect to include the value of a Restricted Stock Award or
other Award subject to section 83 of the Code in the participant's gross income
for the year of payment pursuant to section 83(b) of the Code. Any participant
who makes an election pursuant to section 83(b) of the Code will promptly
provide the Committee with a copy of the election form.

 
24

--------------------------------------------------------------------------------

 

1.50         No Obligation to Exercise Awards; No Right to Notice of Expiration
Date.  The grant of an Award of an Option, Stock Appreciation Right or Stock
Purchase Right will impose no obligation upon the Participant to exercise the
Award. The Company, its Affiliates and the Committee have no obligation to
inform a Participant of the date on which any Award lapses except in the Award
Agreement.


1.51         Right to Offset.  Notwithstanding any provisions of the Plan to the
contrary, and to the extent permitted by applicable law (including section 409A
of the Code), the Company may offset any amounts to be paid to a Participant
(or, in the event of the Participant’s death, to his beneficiary or estate)
under the Plan against any amounts that such Participant may owe to the Company
or its Affiliates.


1.52         Furnishing Information.  A Participant will cooperate with the
Committee by furnishing any and all information requested by the Committee and
take such other actions as may be requested in order to facilitate the
administration of the Plan and the payments of benefits hereunder, including but
not limited to taking such physical examinations as the Committee may deem
necessary when eligibility or entitlement to any compensation or benefit based
on Disability is at issue.

 
25

--------------------------------------------------------------------------------